United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE MATERIEL COMMAND,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0902
Issued: December 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2021 appellant filed a timely appeal from a May 19, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,990.02 for the period February 28 through March 27, 2021 due to receipt of duplicate
schedule award compensation; and (2) whether OWCP properly denied waiver of recovery of the
overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 26, 2019 appellant, then a 54-year-old production management specialist, filed a
traumatic injury claim (Form CA-1) alleging that on June 4, 2019 she sustained a strain/sprain of
the right shoulder and knee and abrasion to the right forearm when she tripped o ver carpet that was
not secured to the floor properly while in the performance of duty. OWCP accepted the claim for
contusion of the right forearm, right knee sprain, and left shoulder joint sprain. It paid appellant
wage-loss compensation on the supplemental rolls for the period September 16 through
October 14, 2019.
On August 13, 2020 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
By decision dated November 2, 2020, OWCP granted appellant a schedule award for 11
percent permanent impairment of the left arm. The initial payment for the award was $12,371.88
for the period July 15 through October 10, 2020 and included a continuing payment each four
weeks in the amount of $3,936.51, running for a total period of 34.32 weeks from July 15, 2020
through March 12, 2021.
On November 6, 2020 OWCP paid appellant schedule award compensation in the net
amount of $12,371.88 for the period July 15 through October 10, 2020. It continued to pay her
schedule award compensation in the net amount of $3,936.51 every four weeks thereafter from
October 11, 2020 through February 27, 2021. On March 26, 2021 OWCP paid appellant schedule
award compensation in the net amount of $1,745.06 for the period February 28 through
March 12, 2021. On March 27, 2021 it paid her schedule award compensation in the net amount
of $3,990.02 for the period February 28 through March 27, 2021.
In a preliminary overpayment determination dated April 16, 2021, OWCP notified
appellant that she had received an overpayment of compensation in the amount of $3,990.02 for
the period February 28 through March 27, 2021 because “an extra schedule award payment” was
issued. It explained that she received $3,990.02 in error because she had been issued “an extra full
schedule award payment” in addition to her final supplemental schedule award payment. OWCP
advised that appellant was without fault in the creation of the overpayment because the payment
was initiated by OWCP and she was not aware. It informed her of her review rights, via an
overpayment action request form, and instructed her to complete an enclosed overpayment
recovery questionnaire (Form OWCP-20) and submit supporting documentation including copies
of tax returns, bank account statements, bills and cancelled checks, pay slips, and other records
which supported the income and expenses listed. OWCP advised that, under 20 C.F.R. § 10.438,
failure to submit the requested information within 30 days would result in a denial of waiver of
recovery of the overpayment.
On April 26, 2021 appellant requested a decision based on the written evidence regarding
possible waiver of recovery of the overpayment. She disagreed that the payment occurred, stating
that she had not received a payment of $3,936.51 for the period November 8 through
December 5, 2020. Appellant submitted an incomplete Form OWCP-20. With her Form OWCP20, she submitted bank statements covering the period November 1, 2020 through January 1, 2021.

2

By decision dated May 19, 2021, OWCP finalized the preliminary overpayment
determination, finding that appellant was overpaid in the amount of $3 ,990.02 for the period
February 28 through March 27, 2021 because she received an extra schedule award payment to
which she was not entitled. It found that she was without fault in the creation of the overpayment
because OWCP erred in issuing this payment. OWCP also found that the overpayment could not
be waived because there was no evidence to substantiate that adjustment or recovery of the
overpayment would defeat the purpose of FECA or be against equity and good conscience. It
instructed that the overpayment be recovered in full.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA 2 and its implementing regulations 3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. Section 10.404 of the
regulations provides that compensation is provided for specified periods of time for the permanent
loss or loss of use of certain members. 4 FECA provides for 288 weeks of compensation for 100
percent loss or loss of use of a lower extremity 5 and the implementing regulations provides that
compensation for proportionate periods of time is payable for partial loss. 6
OWCP’s procedures provide that an overpayment is created when a schedule award
expires, but compensation continues to be paid. 7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $3,990.02 for the period February 28 through March 27, 2021.
OWCP granted appellant a schedule award for 11 percent permanent impairment of the left
arm on November 2, 2020 for the period July 15 through March 12, 2021. The Board has reviewed
the evidence of record and concludes that 11 percent of the 312 weeks of compensation allowable
for total loss of use of an upper extremity equals 34.32 weeks of compensation entitlement.
Appellant was therefore only entitled to receive compensation through March 12, 2021, and on
March 26, 2021 she received a schedule award payment of $1,745.06 covering the period
February 28 through March 12, 2021. The record reflects that appellant received all schedule
award payments due through March 12, 2021. However, on March 27, 2021, OWCP issued
another payment for the period February 28 through March 27, 2021 in the amount of $3,990.02.
2

Id.

3

20 C.F.R. § 10.404.

4

Id.

5

5 U.S.C. § 8107(c)(2).

6

Supra note 3.

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1f.(1)(i) (September 2018).

3

Consequently, the $3,990.02 in compensation received for the period February 28 through
March 27, 2021 constituted an overpayment of compensation. The Board thus finds that OWCP
properly determined the fact and amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compen sation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”8 Section 10.438 of OWCP’s regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP. This information is needed to determine whether or not recovery of
an overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.9
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 10 Appellant,
however, had the responsibility to provide supporting financial information and documentation to
OWCP.11
In its preliminary overpayment determination dated April 16, 2021, OWCP explained the
importance of providing the completed overpayment recovery questionnaire and supporting
financial documentation, including copies of income tax returns, bank account statements, bills,
pay slips, and any other records to support her reported income and expenses. It advised appellant
that it would deny waiver of recovery if she failed to furnish the requested financial information
within 30 days. Appellant, however, did not submit sufficient financial documentation necessary
for OWCP to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience. She did not complete the Form OWCP-20
outlining her income, assets, and expenses. The evidence of record is, therefore, insufficient to
establish that recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience. 12

8

5 U.S.C. § 8129.

9

20 C.F.R. § 10.438.

10

Id. at § 10.436.

11

Supra note 9.

12

Supra note 10.

4

Consequently, as appellant did not submit the information required under 20 C.F.R.
§ 10.438 of OWCP’s regulations, which was necessary to determine her eligibility for waiver, the
Board finds that OWCP properly denied waiver of recovery of the overpayment. 13
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$3,990.02, for which she was without fault, for the period February 28 through March 27, 2021
due to receipt of duplicate schedule award compensation. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See T.E., Docket No. 19-0348 (issued December 11, 2019).

5

